 80300 NLRB No. 13DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In so modifying the Order, we grant the General Counsel's exceptions toconform par. 1(a) of the judge's recommended Order with the judge's cor-
responding conclusion of law.Boise Cascade Corporation and Local 900, UnitedPaperworkers International Union. Case 1±CA±25456September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 8, 1990, Administrative Law Judge RobertA. Giannasi issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Party filed an answering brief. The Gen-
eral Counsel also filed exceptions and a brief in sup-
port.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order as
modified.1ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Boise
Casade Corporation, Rumford, Maine, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Insert the following as paragraph 1(a) and relettersubsequent paragraphs.``(a) Prohibiting employees from wearing slashed IPpins and anti-Cianbro T-shirts and from displaying
anti-Cianbro-BE&K stickers.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
prohibit employees from wearingslashed IP pins and anti-Cianbro T-shirts and from dis-
playing anti-Cianbro-BE&K stickers.WEWILLNOT
interfere with, restrain, or coerce em-ployees by prohibiting them from wearing articles of
clothing or pins or displaying stickers or other material
with messages pertaining to the exercise of activities
protected under Section 7 of the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of your
rights mentioned above.BOISECASCADECORPORATIONAvrom Herbster, Esq., for the General Counsel.John E. Krampf, Esq., of Philadelphia, Pennsylvania, for theRespondent.Mark M. Brooks, Esq., of Nashville, Tennessee, for theCharging Party.DECISIONSTATEMENTOFTHE
CASEROBERTA. GIANNASI, Administrative Law Judge. Thiscase was tried on November 30, 1989 in Boston, Massachu-
setts. The complaint alleges that Respondent violated Section
8(a)(1) of the Act by prohibiting employees from displaying
certain stickers, buttons and T-shirts in the plant in April
1988. The Respondent filed an answer denying the essential
allegations in the complaint. The parties have filed briefs
which I have read and considered.Based upon the entire record, including the testimony ofthe witnesses and my observation of their demeanor, I make
the followingFINDINGSOF
FACTI. JURISDICTIONALMATTERS
Respondent is a national corporation engaged in the manu-facture and distribution of paper products with an office and
place of business in Rumford, Maine, where this dispute
arose. In the course and conduct of its business, Respondent
annually sells and ships, from its Rumford facility, products,
goods, and materials valued in excess of $50,000 to points
outside the State of Maine. Accordingly, I find that Respond-
ent is an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.The Charging Party (the Union) is a labor organizationwithin the meaning of Section 2(5) of the Act. 81BOISE CASCADE CORP.1Peterson was based at corporate headquarters in Boise, Idaho, but had re-sponsibilities over the Rumford mill which he visited on a regular basis.2There is really no dispute over this confrontation. However, to the extentthat there are any differences in the testimony of Surette and Sorenson on this
or any other issue, I credit Surette who was much the more reliable witness.
I was particularly unimpressed with Sorenson whose testimony was vague,
rambling, and exaggerated. Indeed, he was such an unimpressive witness that
I cannot credit his testimony on any issue in this case unless it is against inter-
est.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsThe Union represents approximately 1100 to 1150 produc-tion and maintenance workers at the Respondent's Rumfordmill. The parties have had a collective-bargaining relation-
ship since the early 1960s. The contract that governed the
parties' relationship through the relevant time period was ef-
fective for 3 years beginning on July 1, 1986.The negotiations for the 1986±1989 agreement commencedin April 1986. From July 1, 1986, until September 14, 1986,
the employees engaged in a strike. About 60 union members
worked during the strike and Respondent hired about 342 re-
placements. During the strike there were incidents of picket
line and strike misconduct. Some 40 employees, a number
which included strikers and nonstrikers, were disciplined for
their participation in these incidents. Four strikers were dis-
charged, but all had their discharges subsequently changed to
suspensions. It is uncontroverted that the strike caused nega-
tive feelings and animosity between strikers and those who
crossed picket lines to work during the strike. To some ex-
tent this animosity continued at a diminishing level after the
strike, in the form mostly of verbal exchanges and the use
of the word ``scab'' to describe nonstrikers and replace-
ments.After the strike ended, the striking employees were re-called. About 700 were recalled immediately; the rest were
recalled as vacancies arose. By April 1988, when the inci-
dents at issue in this case took place, only 5 strikers had not
been recalled and 220 replacements were still employed.
Many of these replacements filled new positions created
since the strike or vacated by retiring employees. In Decem-
ber 1989, the parties reached a new 6-year agreement effec-
tive as of July 1989. That agreement, as well as the previous
one, covered all the Rumford employees including the re-
placements.Shortly after the strike ended, in September 1986, WilliamPeterson, the Respondent's supervisor of employee relations,
met with Union President Donald Barker.1Peterson toldBarker that, because of the negative feelings engendered by
the strike, Respondent would not permit the wearing of T-
shirts in the production area with the printed words ``strike''
or ``union goon'' across the front. These shirts had been
worn by employees during the strike. The Respondent also
banned procompany material which had been worn during
the strike. One of these, a T-shirt, had the words ``still cares
about Boise'' across the front, representing the word ``scab.''
Barker agreed to the ban of the ``strike'' and ``union goon''
T-shirts.In June 1987, employees started wearing T-shirts with apicture of Respondent's logo which was an upright tree. On
the T-shirt, the tree was broken and the words ``broken spir-
it'' were written across the top. Respondent banned these T-
shirts. As a result, the Union filed two grievances and an un-
fair labor practice charge alleging that the ban was improper.
The charge was deferred pending arbitration and both arbitra-
tions were resolved in favor of Respondent.Respondent has no written policy prohibiting the kinds ofunion or other insignia that can be worn at the Rumford mill.It has no written dress code and nothing in the applicablecollective-bargaining agreement governs these matters. The
Respondent does have a rule, however, which prohibits the
``posting of inflamatory or offensive material in the mill
premises.'' An explanation of that rule states that this in-
cludes ``material which might be considered libelous, offen-
sive or slanderous toward an individual, a group, or the
Company'' and that which is ``intended to incite emotional
reactions of hatred, group rebellion or riotous action.''At this time, in June 1987, Peterson told Barker that Re-spondent would ban T-shirts or insignia from the production
floor if their message was ``derogatory.'' Peterson testified
that his policy was to ban material which was ``derogatory
to the company, to our customers, that could have an adverse
business impact on us with our customer client base or any-
thing that could lead to an altercation between groups of our
employees or groups of employees of contractors who did
business with us.'' Despite this policy, the Respondent has
permitted the wearing of pins and buttons, including union
buttons, union steward buttons and a button promoting
``workers' memorial day.''In the fall of 1987, the Union distributed bumper stickersto employees which it had obtained from a sister local (Local
14 of the Paperworkers) in Jay, Maine. Local 14 had struck
International Paper Company, a competitor of Respondent, in
the summer of 1987. The International Paper plant is located
in Jay which is about 24 miles away from Rumford. The
bumper stickers contained the words ``BE&K'' and
``Cianbro'' with diagonal slashes through them, the words
``no way'' next to them, and the words ``scab'' and ``strike-
breaker'' written across the middle of the sticker. Next to the
BE&K symbol was the drawing of a rat. Also available at
this time were T-shirts, also obtained from Local 14, with the
slashed ``Cianbro'' name together with the words ``no way''
and ``strikebreaker'' printed on them.BE&K and Cianbro are nonunion firms which performedwork for International Paper during the strike against it in
Jay. These firms had also performed work for Respondent
during the 1986 strike against it in Rumford. Respondent
continued to utilize Cianbro employees at Rumford through
1988 but it did not use BE&K after the conclusion of the
strike in September 1986. The strike against International
Paper apparently continued through 1988.Employee Ted Surette, a former striker and a long-timeemployee of Respondent, attached an anti-BK&E-Cianbro
sticker to his lunch box beginning in the fall of 1987. It was
openly displayed in his work area from that point until April
1988 without any untoward incident or objection from man-
agement or employees. On April 18, General Superintendent
Neil Sorenson approached Surette and asked him to remove
the sticker. Surette protested that he had displayed the sticker
all winter, but Sorenson insisted that Surette remove it.
Surette did so and did not thereafter display the sticker.2That same day Surette notified Barker of Sorenson's ban.Barker in turn spoke about the incident with Marion Roglich, 82DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Roglich denied making the above statement and he took the position thatRespondent did not object to references to BK&E because that contractor did
not work on-site. I found Barker to be a more credible witness than Roglich
and therefore I believe that Roglich made the statements attributed to him by
Barker.4The above is based on the reliable and credible testimony of Billings. Shealso testified that she had only been spoken to twice by management officials
about the T-shirt during the 6 months she had worn it. Once a maintenance
supervisor told her she should take it off before she ``got into trouble.'' How-
ever, he did not order her to take off the shirt. The second time was when
a John Shorb in the Human Resources Department told her he would appre-
ciate it if she did not wear the shirt. She protested in the same manner as
she did to Sorenson the next day, but obviously this was not viewed or taken
as an order because Billings wore the shirt again. There is no evidence that
either of these encounterÐor even that with Sorenson on April 25Ðwas
caused by a complaint from a Cianbro employee or supervisor.5The testimony of both Peterson and Roglich concerning their position onthe IP pin was fuzzy. It appeared to me that they only grudgingly conceded
that it could be worn. Roglich did not even state his approval until I ques-
tioned him at the conclusion of his testimony.who had been appointed supervisor of employee relations forthe Rumford mill in March 1988. Roglich confirmed that the
sticker would be prohibited as long as Cianbro worked on
the site. A day or so later, Barker asked Roglich for a list
of all contractors working on the site in order to conform to
the rule announced by Roglich relating to materials dealing
with outside contractors. Roglich replied that the policy had
been changed to ban all derogatory insignia without regard
to whether the contractor was on-site.3Judith Billings, a former striker, had worn the anti-CianbroT-shirt at the mill from time to time for about 6 months from
late 1987 to April 1988. There is no evidence that Billings
encountered any objections from Cianbro employees except
once when she was given what she described as ``the beady
eye.'' She was wearing the shirt on April 25 when she was
approached by Sorenson and told to change her shirt. She
complained that it contained nothing derogatory about the
strike or the Respondent. Sorenson said that he did not allow
such shirts in his area so she should change the shirt or talk
to her supervisor about not working in his area. Billings
changed her shirt and replaced it with one referring to Local
14.4Off and on for a ``couple of weeks'' in late March andearly April 1988, Ted Surette also wore a button or pin on
his clothing which contained the letters ``IP'' with a slash
across them and the words ``just say no.'' He wore the pin
at work as did other employees. The employees had obtained
this pin from Local 14, the same source that had provided
the stickers and T-shirt which had been banned by Sorenson.On April 19, Sorenson approached Surette and asked himto remove the IP pin. Sorenson said he would not ``have
anything like that on his end of the mill any more.'' Accord-
ing to Sorenson, he told Surette, ``I thought we had taken
care of this yesterday,'' referring to his conversation with
Surette about the sticker the day before. Surette immediately
removed the pin and has not worn it at work since that time.Barker spoke to Roglich about Sorenson's ban of the IPpin. Roglich told Barker, according to his own testimony,
that Respondent had a ``customer relationship'' with Inter-
national Paper and, because of this, the IP pin ``would not
be acceptable.'' A few days later, Barker spoke to Peterson
who told Barker about production problems with having pinsor buttons in the work area. However, Peterson said that Re-
spondent would not object to the IP pins being worn in the
mill.5B. Discussion and AnalysisIt is well settled that an employer may not prohibit em-ployees from wearing union-related insignia or attire unless
it demonstrates ``special circumstances'' showing that such
prohibition is required to maintain discipline, safety or pro-
duction. Midstate Telephone Corp., 262 NLRB 1291, 1292(1982), enf. denied 706 F.2d 401 (2d Cir. 1983). Absent dis-
criminationÐa factor not alleged or present hereÐthis in-
volves a balancing of competing interests, not an inquiry into
the employer's motives. See Republic Aviation Corp. v.NLRB, 324 U.S. 793, 797±798, 801±803 (1945); South-western Bell Telephone Co., 200 NLRB 667, 670 (1972).The Act's protection of employee rights extends to use of the
word ``scab,'' a common and well-known reference to a per-
son or firm who is nonunion or works during a strike. See
Southwestern Bell Telephone Co., 276 NLRB 1053 (1985);Letter Carriers v. Austin, 418 U.S. 264, 282±287 (1974);Linn v. Plant Guard Workers, 383 U.S. 53, 60±61 (1966).Such messages may be prohibited and special cir-cumstances shown where they have a disruptive influence on
work or discipline. See Southwestern Bell Telephone Co.,200 NLRB 667 (1972) (sweatshirts with ``Ma Bell is a
Cheap Mother'' worn during contract negotiations found to
be so profane and provocative toward employer as to ad-
versely affect decorum and discipline); United AircraftCorp., 134 NLRB 1632, 1634 (1961) (prostrike pins worn 2months after end of a bitter and violent strike found to pro-
mote disorder and further divisiveness between strikers and
nonstrikers); Reynolds Electric Co., 292 NLRB 947 (1989)(prohibition of slashed scab buttons worn within a month
after the end of a bitter and violent strike found to be ``a
reasonably precautionary measure'' under United Aircraft,supra). However, general, speculative, isolated or conclusory
evidence of potential disruption does not amount to ``special
circumstances.'' See Government Employees, 278 NLRB378, 385 (1986); Eckerd's Market, 183 NLRB 337, 338(1970); Southwestern Bell Telephone, supra, 276 NLRB 1053fn. 2; Midstate Telephone, supra, 262 NLRB at 1291.Respondent does not dispute that Sorenson's ban againstemployee Surette's wearing of a slashed IP button was an
unlawful infringement of protected employee rights and that
no special circumstances justified the ban. At the hearing Re-
spondent conceded that Sorenson's ban went too far. By
wearing the pin, which he had obtained from a sister local
on strike against International Paper, another paper manufac-
turer in nearby Jay, Maine, Surette was making common
cause with those employees in their dispute against Inter-
national Paper. This type of activity is protected even though
it relates to the working conditions of employees of another
employer. See Eastex Inc. v. NLRB, 437 U.S. 556, 564±565(1978). As Judge Learned Hand observed long ago, employ-
ees making common cause with fellow employees of another
employer are engaged in protected concerted activity be-
cause, even though ``the immediate quarrel does not itself
concern them,'' the solidarity thus established assures them,
if their ``turn ever comes,'' of the support of those ``whomthey are all then helping.'' NLRB v. Peter Cailler KohlerSwiss Chocolates Co., 130 F.2d 503, 505±506 (2d Cir.1942). Accordingly, I find that Sorenson's conduct in ban-
ning the IP pin was violative of Section 8(a)(1) of the Act.The Respondent contends that the IP pin allegation shouldbe dismissed because Sorenson's ban was promptly repudi- 83BOISE CASCADE CORP.6Respondent cites Raysel-IDE, Inc., 284 NLRB 879 (1987), in support ofits position. However, that case, which upheld a repudiation and dismissal of
a complaint allegation involving the ban of union buttons, is distinguishable.
There the supervisor who banned the buttons recanted 24 hours later in a con-
versation with the very employee who had been the subject of the ban. Here
Sorenson never recanted to Surette. Moreover, in Raysel, the offended em-ployee and others resumed wearing the buttons after the recantation. Here nei-
ther Surette nor any other employee wore the IP button again.7Respondent concededly had no objection to the protestÐincluding theslashed name and the ``scab'' and ``strikebreaker'' referencesÐagainst BE&K
because the latter had no employees in the mill in April 1988.8Even if this had been the only purpose for the employees' protest, it wouldhave been protected since it was addressed to protecting unit work.9Respondent contends, as an initial matter, that wearing the shirts and dis-playing the stickers was not protected concerted activity because it served
``only to harass, intimidate or disparage other employees or the employer.''
(Br. 12, emphasis added). There is no evidence to support the Respondent's
contention and, as indicated above, the evidence shows a legitimate basis for
the employees'activity. The slash and the words ``no way,'' ``scab'' and
``strikebreaker'' in the context of this case meant opposition to the use of non-
union firms in the International Paper strike. To the extent that this material
referred to one of Respondent's subcontractors, it was because Respondent
used the same firm which International Paper used during that strike. No anti-
Cianbro material was displayed before the International Paper strike. And there
was no effort to harass or disparage Cianbro employees. Nor was there any
evidence of any effort to force Cianbro out of Rumford.10Actually this ban would have posed a close question under Board law,particularly in view of the time which had elapsed since the end of the
Rumford strike. Compare the views of the Board and the circuit court in
Midstate Telephone, supra.ated (Br. 30). I disagree. Although Peterson apparently toldUnion President Barker a few days after the Sorenson ban
that the pin could be worn, he used language which sug-
gested that there might be safety problems with wearing the
pin in the production area of the mill. In fact, uncontradicted
testimony establishes that pins of all kinds were worn in the
production area of the mill. Moreover, it was only at thehearing that Respondent's agreement to permit the IP pin to
be worn was made clear. Respondent's answer had denied
that the ban was unlawful and posited a safety defense. Be-
fore Peterson's conversation with Barker, Roglich had told
Barker that Sorenson's ban was proper. Even at the hearing,
the testimony of Peterson and Roglich revealed only a grudg-
ing admission that the IP pins could be worn. More impor-
tantly, no management official ever told Surette or any other
employees that the pin could be worn. Sorenson, who issued
the ban and who has authority over some 200 employees,
never rescinded the ban or spoke to Surette about rescinding
it. Surette never again wore the pin, thus confirming the con-
tinuing coercion of the ban. In these circumstances, I cannot
find that the alleged repudiation was unambiguous, specific,
timely, or adequately communicated to the employees. Nor
did it assure employees that there would be no future inter-
ference with employee rights, particularly in view of the
other prohibitions in this case. Thus, the alleged repudiation
did not meet the Board's standards for effective repudiation
set forth in Passavant Memorial Hospital, 237 NLRB 138(1978).6In addition, Sorenson prohibited employees from wearingT-shirts and stickers, also obtained from the Union's sister
local, Local 14, which had struck International Paper. The T-
shirts and stickers essentially protested the nonunion and
strike replacement status of two subcontractors utilized by
International Paper during the strike in Jay which was still
in progress at the time of Sorenson's ban in April 1988.
These subcontractors had also been utilized by Respondent
during the 1986 strike against it, and one of them, Cianbro,
was still performing work at the Rumford mill at the time
of the ban.7There is no doubt that, in wearing the T-shirt and dis-playing the sticker, employees Surette and Billings were
making common cause with their brethren on strike against
International Paper. The T-shirts and stickers were obtained
from Local 14 in Jay. They were obviously prepared by
Local 14 for use in supporting the strike at International
Paper. They were worn and displayed by Rumford employ-
ees only after the beginning of the International Paper strike
in the summer of 1987. Billings specifically testified that she
bought her T-shirt to support the International Paper strike.
While it may also may have been true, as Union President
Barker testified, that ``we didn't appreciate nonunion con-tractors working at our mill and learning our jobs,'' this wasnot the only reason for the employees' use of the material.8Indeed, the predominant purpose was to support the Inter-national Paper strike, as the evidence clearly shows. Not only
were the Rumford employees supporting the strike of their
fellow employees in Jay, but they were also protesting Inter-
national Paper's use of nonunion companies during that
strike. The Rumford employees did not protest against
Cianbro from the end of the Rumford strike in September
1986 until the fall of 1987 even though Cianbro was working
continuously at the Rumford mill during this period. BE&K
did not even work at the mill after the strike. Thus, the use
of the T-shirts and stickers was spawned by the contempora-
neous strike at International Paper rather than anything that
was happening or had happened at the Rumford mill and it
was protected for the same reason as was the wearing of the
IP pin which was banned at the same time. The Respondent
apparently recognized this relationship because Sorenson
banned the IP button as well as the antisubcontractor mate-
rial. The ban was seemingly directed toward anything about
the International Paper strike whether or not there was any
reference to the disfavored subcontractors. Accordingly,
Sorenson's ban against wearing the T-shirts and displaying
the stickers was presumptively unlawful and could only be
legitimized if Respondent was able to show special cir-
cumstances which would justify the ban.9Before turning to Respondent's special circumstances con-tention, I must place Sorenson's ban in context. This case
does not involve the legality of other insignia displayed in
the mill, some of which was banned without objection. Im-
mediately after the end of the Rumford strike in September
1986, Respondent banned certain T-shirts which, in its view,
tended to prolong the hard feelings engendered by the strike.
The Union accepted this ban which is not at issue here. Like-
wise not at issue here is the June 1987 prohibition against
the ``broken spirit'' T-shirts which was upheld by an arbi-
trator.10By the same token, Respondent did permit the wear-ing of certain union buttons, which, in its view, did not dis-
parage it, other employees or subcontractors. For example,
Respondent permitted Billings to wear a ``Local 14'' T-shirt
immediately after she was prohibited from wearing the anti-
Cianbro shirt.Nor does this case involve the validity of Respondent'soral rule announced by Peterson in about June 1987 prohib-
iting, as a general matter, certain derogatory messages. The
question here involves application of the rule to the facts in 84DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
this case. More precisely, what is at issue here is the validityof Sorenson's prohibition of the anti-Cianbro T-shirts and
anti-BE&K and Cianbro stickers.Also significant here is that the prohibited T-shirt andstickers were actually worn and displayed for 6 months be-
fore Sorenson's ban. Whatever the level of continuing ani-
mosity between former strikers and replacements and its rel-
evance to the Sorenson ban in April 1988 (discussed infra),some 19 months had passed since the end of the Rumford
strike. Thus, the Respondent had an opportunity to deal with
any threats to discipline or production posed by the
poststrike animosity and, more particularly, by the open use
of the banned T-shirts and stickers for the 6 months they had
been worn or displayed at the mill. These facts distinguish
the instant case from that line of cases cited by Respondent
in support of its argument that an employer need not wait
until resentment piles up and a storm breaks before banning
allegedly disruptive material (Br. 20). Thus, when an em-
ployer immediately bans material, particularly after a bitter
strike, the employer, and ultimately the trier of fact, may rea-
sonably make inferences about possible future disruptions
which may have been averted by banning the material. Here,
however, where 19 months have passed since the allegedly
disruptive strike, and, where the disfavored material has been
openly displayed for 6 months, there is no need to speculate
about or infer possible future disruption. It can be measured
based on actual experience.Turning first to the most important point, I must considerwhether the T-shirts and stickers caused any problems during
the 6 months they were worn and displayed before the ban.
The answer on this record is that there were no discernible
problems. First of all, there was no evidence of any dis-
cipline as a result of the use of the T-shirts and stickers or
as a result of any dispute between Respondent's employees
and those of Cianbro, the only subcontractor mentioned in
the banned material that was working at the mill after the
1986 strike. Respondent's witnesses could not point with
specificity to any incidents between employees of Cianbro
and Respondent. Roglich testified that he knew of no inci-
dents of this kind. Peterson likewise was unable to specify
any incidents although he made a vague reference to a hear-
say report from an engineer, in the spring of 1988, involving
``animosity towards Cianbro.'' However, Peterson could not
recall anything more about the report and there is no evi-
dence that he even investigated the matter. Sorenson also
gave vague and unspecified testimony about Cianbro em-
ployees complaining that they were not being ``treated
well.'' But there was no elaboration and no suggestion that
this involved disputes with former strikers or had anything
to do with union considerations. Indeed, Sorenson admitted
that he received no reports from any Cianbro employee that
there were any problems with the sticker and only one about
the T-shirt. Accordingly to Sorenson, a Cianbro employee
asked him, at an unspecified time, why he allowed ``offen-
sive graffiti on people in the mill while we're working
here.'' Sorenson testified that he told the employee, ``I don't
allow it.'' Even assuming the truth of this testimony, despite
my view that Sorenson was an unreliable witness, there is no
evidence that Sorenson did anything about this report.
Sorenson also testified that he received a report about the T-
shirt one day before he confronted Billings about it. But he
could not remember anything about the report. In neithercase was there any demonstrable effect on discipline or inter-ference with work. In these circumstances, it is clear that the
stickers and the T-shirts caused no significant problems dur-
ing the time they were worn and displayed which would
have impacted on discipline or production.Respondent's special circumstances defense is based on itscontention that animosity between former strikers and re-
placements persisted at a high level well after the end of the
strike against it in September 1986, at least until the
Sorenson ban in April 1988, and that this animosity justified
a ban against the T-shirts and the stickers. I do not find the
Respondent's defense persuasive and its evidence is insuffi-
cient to overcome the presumptive invalidity of the Sorenson
ban.As I have indicated, Respondent's evidence does not di-rectly address any problems with Cianbro or any other em-
ployees over the sticker and T-shirt which were displayed
and worn for 6 months without serious incident. Nor does it
show that the T-shirts or stickers caused or would cause dis-
ciplinary or production problems. Whatever animosity lin-
gered from the 1986 strike at the time of the Sorenson ban
in April 1988, it was much attenuated from and only tangen-
tially related to the International Paper strike which spawned
the banned T-shirts and stickers. And it did not manifest
itself in any relevant problems of discipline or production
connected with the T-shirts and stickers.Respondent's evidence is insufficient to show continuingstrike animosity relevant to the banned material which would
impact on discipline or production. No rank and file em-
ployee testified about any particular incidents caused by con-
tinuing animosity. The testimony of Peterson and Sorenson
on this point was general and vague. Peterson testified about
only one incident which could be described with any speci-
ficity. Apparently, in the spring of 1987, an employee got
into a ``shouting match'' with the employee of a subcon-
tractorÐnot Cianbro or BE&KÐbecause the latter employ-
ee's wife had come to work for Respondent. The association
with the strike or union considerations was unclear, but theemployee was suspended for 15 days and had no further
problems. Significantly, this incident took place about 1 year
before Sorenson's ban. According to Sorenson, sometime in
late 1987, an employee complained during a meeting about
not liking to work near a ``scab.'' There is no evidence that
the employee was disciplined for the statement and, of
course, it also took place well before Sorenson's ban.
Roglich, who joined Respondent in March 1988, could tes-
tify only about one incident: the discipline of employee
Thomas Hines who allegedly threatened to fight three re-
placement workers after calling them scabs. This took place
in March 1988, but there is no evidence as to the context of
this incident. No documentary evidence was submitted even
though the matter was the subject of a union grievance which
resulted in a settlement of some kind. In addition, there was
testimony that graffiti referring to scabs was painted on lock-
er room and rest room walls in the period after the strike and
continuing until the time of the hearing. No one was dis-
ciplined for these acts, probably because the perpetrators
could not be found, and the Respondent had the graffiti re-
moved or painted over. Despite these obvious and objection-
able acts of vandalism, Respondent was unable to point to 85BOISE CASCADE CORP.11Sorenson testified about seeing certain graffiti and fights related to it. ButI found this testimony exaggerated and unreliable. In any event, Sorenson con-
ceded that he had not disciplined anyone for this alleged misconduct, and
Roglich testified that if such misconduct had occured the offending employees
would have been disciplined.any specific problems of discipline or production caused bythem.11Both Peterson and Supervisor of Plant Protection RichardRinaldo testified that animosity between former strikers and
nonstrikers diminished as time went on. This is also sup-
ported by the paucity of specific incidents and disciplinary
problems which could arguably be attributed to the strike,
particularly as time wore on.Thus, any disciplinary problems attributed to lingering ani-mosity from the 1986 strike were much diminished by April
1988. Those few which could be specified were isolated, un-
related to Cianbro or BE&K, and could not reasonably be re-
lied on to ban the T-shirts and stickers prohibited in April
1988. Accordingly, the Respondent has not established that
the ban was warranted by special circumstances relating to
discipline or production at the Rumford mill.At the hearing Respondent submitted three packets of doc-uments for admission into evidence as reflecting its state of
mind in banning the T-shirts and stickers. These included (1)
a number of newspaper articles describing the strike, inci-
dents of violence and the continuing hard feelings because of
the strike which existed in June 1987, the date of the latest
newspaper articles in the packet; (2) television tapes dis-cussing the same hard feelings during programs which aired
in the spring of 1987; and (3) a group of affidavits submitted
to Respondent by employees concerning incidents of vio-
lence and vandalism, mostly outside the mill, on the parking
lot, at homes or elsewhere in Rumford and its environs. Pe-
terson testified that he relied on items (1) and (2) before he
promulgated his oral rule in June 1987 and Rinaldo testified
that he received the affidavits and investigated the incidents
reported therein without much success in identifying the per-
petrators. There is no evidence that any of the reported inci-
dents resulted in discipline or prosecution. The General
Counsel and Charging Party objected to the introduction of
this material into evidence. I reserved ruling on the admissi-
bility of this material until I received the briefs in this case.Respondent concedes the hearsay nature of the materialbecause it took the position both at the hearing and in its
brief that it was not offering the material for its truth or the
truth of the statements made therein. However it does want
the material admitted to show Respondent's state of mind.
Respondent does not explain how Respondent's state of mind
is relevant to the issues in this case. In 8(a)(1) cases of this
kind motive is not a controlling element. See NLRB v.Burnup & Sims, 379 U.S. 21, 22±23 (1964); Soule Glass &Glazing Co. v. NLRB, 652 F.2d 1053, 1077±1078 (1st Cir.1981); Waco, Inc., 273 NLRB 746, 748 (1984). More spe-cifically, the issue in this type of case involves a balancing
of competing interests to determine whether the employer's
interests outweigh employee interests. See cases cited above.
This requires a consideration of objective not subjective evi-
dence to determine whether Respondent's ban is reasonable
in all the circumstances. Accordingly, I do not believe the
proffered material is relevant to the issues in this case.However, even if I were to consider the proffered evi-dence, I would not find that it changes my view that Re-
spondent has failed to show special circumstances to support
the ban in this case. The proffered evidence is not particu-
larly reliable and is entitled to very little weight. The news-
paper articles and television tapes relate to circumstances ex-
isting in June 1987, some 10 months before the Sorenson
ban. The affidavits show a diminishing number of incidents
from the end of the strike in September 1986 to the present.Only five incidents were reported for the 4-month period
from January through April 1988. They involved someone
trying to run employees down in the parking lot, flat tires,
scratches on a car, and broken windows at an employee's
home. There is no evidence that the perpetrators of these acts
were identified, much less that the incidents were strike-re-
lated. They are so unreliable as to be virtually useless in de-
ciding the issues in this case. Nor is there any evidence that
Sorenson relied on the affidavits or newspaper articles and
television tapes before imposing his ban.Respondent cites a number of cases in support of its spe-cial circumstances defense. All are distinguishable. In both
United Aircraft, supra, and Reynolds Electric, supra, thebanned insignia perpetuated the divisiveness of a recent
(within one or two months of the ban) bitter and violent
strike and the insignia was banned shortly after it was worn.
Here, the banned insignia has little or nothing to do with the
most recent strike which ended some 19 months before the
ban. It dealt with another strike against another employer
who was actually a competitor of Respondent. And, unlike
in the cited cases, the prohibited material in this case was
actually worn and displayed for 6 months before being
banned without significant incidents or complaints from the
allegedly offended group. The insignia here was not profane
or disparaging of Respondent such as the Ma Bell sweatshirt
in Southwestern Bell, supra. Nor would the facts herein have
come within the Second Circuit's rationale in denying en-
forcement of Midstate Telephone Corp., supra. In that casethe cracked logo T-shirts were viewed as disparaging and a
continuation of a strike which had ended only 3 months be-
fore. 706 F.2d at 404. Indeed, the Respondent in this case
was permitted to ban a T-shirt whose message was similar
to that in Midstate Telephone about 10 months before the
Sorenson ban which is at issue here.In sum, I find that Respondent has not shown special cir-cumstances which were sufficiently related to or would sup-
port the ban of T-shirts and stickers whose message was pro-
tected activity aimed at making common cause with employ-
ees on strike at a nearby location against another employer
in the same industry. Thus, Respondent's ban against wear-
ing and displaying the anti-BE&K and Cianbro material was
violative of Section 8(a)(1) of the Act.CONCLUSIONSOF
LAW1. By prohibiting employees from wearing slashed IP pinsand anti-Cianbro T-shirts and from displaying anti-Cianbro-
BE&K stickers, the Respondent has violated Section 8(a)(1)
of the Act.2. The above violations constitute unfair labor practices af-fecting commerce within the meaning of Section 2(6) and (7)
of the Act. 86DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.13If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that Respondent be
ordered to cease and desist and post an appropriate notice.On the foregoing findings of fact and conclusions of law,and on the entire record, I issue the following rec-
ommended12ORDERThe Respondent, Boise Cascade Corporation, it officers,agents, successors, and assigns, shall1. Cease and desist from
(a) Prohibiting employees from wearing articles of cloth-ing or pins or displaying stickers or other material with mes-
sages pertaining to the exercise of activities protected under
Section 7 of the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of their Section
7 rights.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its mill in Rumford, Maine, copies of the at-tached notice marked ``Appendix.''13Copies of the notice,on forms provided by the Regional Director for Region 1,
after being signed by Respondent's authorized representative,
shall be posted by Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by Respondent
to ensure that said notices are not altered, defaced, or cov-
ered by any other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply.